Case 2:19-cr-00537-RGK Document 4 Filed 09/13/19 Page 1iof2 Page ID#:8

 

Reset Form

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA FI

1 FLY
oy ae

 

 

 

 

 

 

CASE SUMMARY
of] a a a 2
CaseNumber 19 | T, bet I al aw Defendant Number 1 o4. a. ar
2013 SEE | 3-Pit 2s
U.S.A. v. Mark Adam Skarulis Year of rt 1973
[_] Indictment Information Investigative agency.(FBI, DEA, etc.) IRS

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."

OFFENSE/VENUE

a. Offense charged as a:

Class A Misdemeanor [_] Minor Offense [] Petty Offense
[_] Class B Misdemeanor [_] Class C Misdemeanor [_] Felony
OY ~ 15 -2 OF

c. County in which first offense occurred

b. Date of Offense

’ Los Angeles

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

Los Angeles

[_] Orange
[_] Riverside
[_] San Bernardino

[_] Ventura

[_] Santa Barbara
[_] San Luis Obispo
[ ] Other

Citation of Offense 26 USC 7203

 

 

e. Division in which the MAJORITY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
[_] Eastern (Riverside and San Bernardino) [] Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before trial?

No [_] Yes

lf "Yes," Case Number:

 

Pursuant to General Order 16-05, criminal cases may be related
ifa previously filed indictment or information and the present
case:
a. arise out of the same conspiracy, common scheme,
transaction, series of transactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by different judges.

Related case(s), if any (MUST MATCH NOTICE OF RELATED
CASE): ,

 

 

CR-72 (12/17)

CASE SUMMARY

PREVIOUSLY FILED COMPLAINT/CVB CITATION
A complaint/CVB citation was previously filed on:

Case Number:

 

Assigned Judge:

 

Charging:
The complaint/CVB citation:
[_] is still pending

[_] was dismissed on:

PREVIOUS COUNSEL
Was defendant previously represented?

 

[]No [] Yes

IF YES, provide Name:

 

Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the Indictment/Information?

[_] Yes* No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* No

*AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
CHECKED. :

SUPERSEDING INDICTMENT/INFORMATION
IS THIS A NEW DEFENDANT? | Yes [] No
superseding charge (i.e., 1st, 2nd).

 

This is the
The superseding case was previously filed on:

 

Case Number

 

The superseded case:
[_] is still pending before Judge/Magistrate Judge

 

L_] was previously dismissed on

 

Are there 8 or more defendants in the superseding case?

[_] Yes* [_] No
Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* [ ] No
Was a Notice of Complex Case filed on the Indictment or
Information?
[-] No

[_] Yes
*AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
FILED IF EITHER "YES" BOX IS CHECKED.
Page 1 of 2
Case 2:19-cr-00537-RGK Document 4 Filed 09/13/19 Page 2o0f2 Page ID#:9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE SUMMARY

 

 

INTERPRETER
ls an interpreter required? [_] YES NO
IF YES, list language and/or dialect:

 

OTHER

Male [_] Female
U.S. Citizen [] Alien

Alias Name(s)

 

 

 

This defendant is charged in:
All counts

[_] Only counts:

 

[_] This defendant is designated as "High Risk" per
18 USC § 3146(a)(2) by the U.S. Attorney.

[_] This defendant is designated as “Special Case" per
18 USC § 3166(b)(7).

Is defendant a juvenile? [_] Yes No
IF YES, should matter be sealed? [_] Yes No

The area(s) of substantive law that will be involved in this case
include(s):

[_] financial institution fraud [_] public corruption
tax offenses

[_] mail/wire fraud

[_] government fraud
[_] environmental issues
[_] narcotics offenses [_] immigration offenses

[_] violent crimes/firearms [_] corporate fraud

[_] Other

 

 

CUSTODY STATUS

Defendant is not in custody:
a, Date and time of arrest on complaint:

b, Posted bond at complaint level on:
in the amount of $

c.PSA supervision? [_] Yes [_]No
d. Is on bail or release from another district:

 

 

Defendant is in custody:
a. Place of incarceration: [_] State [_] Federal

b. Name of Institution:
c. If Federal, U.S. Marshals Service Registration Number:

 

 

d.[_] Solely on this charge. Date and time of arrest:

 

e, On another conviction: [_] Yes [] No

IF YES: [_] State [_] Federal [_] Writ of Issue
f. Awaiting trial on other charges: [/] Yes [_] No

IFYES: [7] State [] Federal AND

Name of Court:

 

Date transferred to federal custody:

This person/proceeding is transferred from another district
pursuant to F.R.Cr.P. 20 21 40

 

 

EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN: None

 

 

Date 9/13/2019

222
a ” ) a
Signature of Assistant U.S. Attorney

Daniel J. O'Brien
Print Name

 

CR-72 (12/17)

CASE SUMMARY Page 2 of 2
